     Case 5:19-cv-00055-TKW-MJF Document 19 Filed 06/14/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION


RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIR LLC,

                          Plaintiffs,
                                              Civil Case No. 5:19-cv-55-MCR-MJF
      v.

INTUITIVE SURGICAL, INC.,

                          Defendant.

                DEFENDANT’S MOTION FOR LEAVE
     TO FILE A REPLY IN SUPPORT OF ITS MOTION TO DISMISS
    OR, IN THE ALTERNATIVE, REQUEST FOR ORAL ARGUMENT

      Pursuant to Local Rule 7.1(I), Defendant Intuitive Surgical, Inc. (“Intuitive”)

moves for leave to file a reply memorandum of law in support of its Motion to

Dismiss, in order to address Plaintiffs’ Restore Robotics LLC and Restore

Robotics Repair LLC (collectively, “Plaintiffs”) arguments regarding the “essential

facilities doctrine” and Otter Tail Power Co. v. United States, 410 U.S. 366 (1973).

In the alternative, Intuitive requests oral argument pursuant to Local Rule 7.1(K) to

address these narrow, but significant, issues. Intuitive states as follows:

      1.     On May 13, 2019, Plaintiffs filed their First Amended Complaint

(“FAC”).
      Case 5:19-cv-00055-TKW-MJF Document 19 Filed 06/14/19 Page 2 of 5




      2.     On May 28, 2019, Intuitive filed its Motion to Dismiss Plaintiffs’

FAC (“Motion to Dismiss”).

      3.     On June 10, 2019, Plaintiffs filed their Memorandum in Opposition to

Intuitive’s Motion to Dismiss (“Pls.’ Opp.”), which relies on the essential facilities

doctrine and the Otter Tail decision to argue that Intuitive owes a duty to provide

Plaintiffs with access to its distributor’s toolkit and EndoWrist instrument counter.

(See Pls.’ Opp. at 7-10, 30-33.)

      4.     Intuitive did not address the essential facilities doctrine or the Otter

Tail decision in its Motion to Dismiss because: (i) their viability has been called

into question; and (ii) in any event, neither the essential facilities doctrine nor Otter

Tail is remotely applicable in this case because Intuitive is not a common carrier

and does not even sell the products that are the subjects of Plaintiffs’ demands for

access.

      5.     Pursuant to Local Rule 7.1(I), Intuitive submits that Plaintiffs’

reliance on the essential facilities doctrine and Otter Tail constitutes an

“extraordinary circumstance[]” that warrants granting Intuitive leave to file a reply

to address these discrete points.

      6.     Thus, Intuitive respectfully requests leave to file a reply memorandum

of law of no more than 1,500 words, limited to responding to Plaintiffs’ arguments

regarding the essential facilities doctrine and Otter Tail. Intuitive will be prepared


                                           2
      Case 5:19-cv-00055-TKW-MJF Document 19 Filed 06/14/19 Page 3 of 5




to file this reply memorandum within one week of any order granting leave to file

the reply.

      7.     In the alternative, Intuitive respectfully requests oral argument

pursuant to Local Rule 7.1(K) to address Plaintiffs’ arguments concerning the

essential facilities doctrine and Otter Tail, with each side to receive fifteen minutes

of argument time. While Intuitive believes that Plaintiffs’ arguments are meritless

and its Motion to Dismiss should be granted even absent a reply or oral argument,

Intuitive respectfully submits that allowing it to address these arguments would aid

the Court in resolving the Motion to Dismiss.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(B)

      Intuitive certifies that its counsel conferred by telephone and email with

Plaintiffs’ counsel on June 13, 2019 and June 14, 2019. Plaintiffs stated that they

would oppose Intuitive’s requested relief.




                                           3
     Case 5:19-cv-00055-TKW-MJF Document 19 Filed 06/14/19 Page 4 of 5




Dated: June 14, 2019                 Respectfully submitted,

                                     /s/ David L. McGee
                                     DAVID L. McGEE
                                     Fla. Bar No. 220000
                                     BEGGS & LANE, RLLP
                                     501 Commendencia Street
                                     Pensacola, FL 32502
                                     Telephone: (850) 432-2451
                                     dlm@beggslane.com

                                     ALLEN RUBY (Pro Hac Vice)
                                     ABRAHAM M. ANDRADE III (Pro
                                      Hac Vice)
                                     SKADDEN, ARPS, SLATE,
                                      MEAGHER & FLOM LLP
                                     525 University Avenue
                                     Palo Alto, CA 94301
                                     Tel: (650) 470-4500
                                     allen.ruby@skadden.com
                                     abraham.andrade@skadden.com

                                     KAREN HOFFMAN LENT (Pro Hac
                                      Vice)
                                     MICHAEL H. MENITOVE (Pro Hac
                                      Vice Admission to be applied for)
                                     SKADDEN, ARPS, SLATE,
                                      MEAGHER & FLOM LLP
                                     4 Times Square
                                     New York, NY 10036
                                     Tel: (212) 735-3000
                                     karen.lent@skadden.com
                                     michael.menitove@skadden.com


                                     Counsel for Defendant
                                     Intuitive Surgical, Inc.



                                    4
     Case 5:19-cv-00055-TKW-MJF Document 19 Filed 06/14/19 Page 5 of 5




                            CERTIFICATE OF SERVICE
      I CERTIFY that a copy hereof has been filed via CM/ECF for electronic

distribution to the following counsel of record on June 14, 2019:


      Jeffrey L. Berhold
      JEFFREY L. BERHOLD, P.C.
      1230 Peachtree Street, N.E., Suite 1050
      Atlanta, GA 30309
      Telephone: (404) 872-3800
      jeff@berhold.com

      William G. Harrison, Jr.
      HARRISON RIVARD DUNCAN & BUZZETT
      101 Harrison Avenue
      Panama City, FL 32401
      Telephone: (850) 769-1414
      wharrison@harrisonrivard.com

                                                   /s/ David L. McGee
                                                   DAVID L. McGEE
                                                   Fla. Bar No. 220000
                                                   BEGGS & LANE, RLLP
                                                   501 Commendencia Street
                                                   Pensacola, FL 32502
                                                   Telephone: (850) 432-2451
                                                   dlm@beggslane.com




                                         5
